


EXHIBIT 10.40

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of January 7, 2004, between Interline Brands, Inc., a
New Jersey corporation (the “Company”), and Pamela L. Maxwell (“Executive”), as
heretofore amended, is dated as of December 31, 2008.

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement as
provided herein to reflect certain changes required to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:

 

1.                                       Defined Terms.  Except as defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Employment Agreement.

 

2.                                       Amendment to Section 4 of the
Employment Agreement.  Section 4 of the Employment Agreement is hereby amended
by adding the following language at the end thereof to read as follows:

 

“Payments of annual bonus that are earned, if any, shall be made as soon as
practicable following the determination by the Company that such amounts have
been earned, but in any event on or prior to March 15 of the year following the
year such bonus is earned.”

 

3.                                       Amendment to Section 6 of the
Employment Agreement.  Section 6 of the Employment Agreement is hereby amended
by adding the following language at the end thereof to read as follows:

 

“To the extent that any reimbursements pursuant to this Agreement are taxable to
Executive, any such reimbursement payment due to Executive shall be paid to
Executive as promptly as practicable, and in all events on or before the last
day of Executive’s taxable year following the taxable year in which the related
expense was incurred.  Any such reimbursements are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.”

 

4.                                       Amendment to Section 7 of the
Employment Agreement.  Sections 7(b) and 7(c) of the Employment Agreement are
each hereby amended to provide that any payments of a Pro Rata Bonus shall be
payable at such time as bonuses for the relevant year would have otherwise been
paid had Executive’s employment not terminated.

 

5.                                       Further Amendment to Section 7 of the
Employment Agreement.  Section 7(f) of the Employment Agreement is hereby
amended by adding the following at the end thereof to read as follows:

 

--------------------------------------------------------------------------------


 

“The Executive shall execute and deliver the waiver and release described in
this Section 7(f) to the Company within 30 days following the date of
Executive’s termination of employment.”

 

6.                                       Amendment to Section 12 of the
Employment Agreement.  A new Section 12(k) of the Employment Agreement is hereby
added to read as follows:

 

“(k)                            Section 409A.

 

(i)                                     For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder (and such other
Treasury or Internal Revenue Service guidance) as in effect from time to time.
  The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A will comply with
Section 409A, and this Agreement shall be administered, interpreted and
construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A.  In this regard, the provisions
of this Section 12(k) shall only apply if, and to the extent, required to avoid
the imputation of any tax, penalty or interest pursuant to Section 409A.
  Notwithstanding the foregoing, the Company does not guarantee any particular
tax effect, and Executive shall be solely responsible and liable for the
satisfaction of all taxes, penalties and interest that may be imposed on or for
the account of Executive in connection with this Agreement (including any taxes,
penalties and interest under Section 409A), and neither the Company nor any
affiliate shall have any obligation to indemnify or otherwise hold Executive (or
any beneficiary) harmless from any or all of such taxes, penalties or interest. 
With respect to the time of payments of any amounts under this Agreement that
are “deferred compensation” subject to Section 409A, references in this
Agreement to “termination of employment” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A.  For
purposes of Section 409A, each of the payments that may be made under this
Agreement are designated as separate payments.

 

(ii)  Notwithstanding anything in this Agreement to the contrary, if Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and is not “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code, no payments under this Agreement that are “deferred compensation” subject
to Section 409A shall be made to Executive prior to the date that is six months
after the date of Executive’s “separation from service” (as defined in
Section 409A) or, if earlier, Executive’s date of death.  Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day.

 

(iii)                               In addition, for a period of six months
following the date of separation from service, to the extent that the Company
reasonably determines that any of the benefit plan coverages are described in
Section 7(c)(iii) are “deferred compensation” and may not be exempt from U.S.
federal income tax, Executive shall in advance pay to the Company an amount
equal to the stated taxable cost of such coverages for six months (and at the
end of such six-month period, Executive shall be entitled to receive from the
Company a reimbursement of the amounts paid by Executive for such coverages),
and any payments, benefits or reimbursements paid or provided to Executive under
Section 7(c)(iii) of this Agreement shall be paid or provided as promptly as

 

2

--------------------------------------------------------------------------------


 

practicable, and in all events not later than the last day of the third taxable
year following the taxable year in which the Executive’s separation from service
occurs.

 

(iv)                              For the avoidance of doubt, it is intended
that any indemnification payment or expense reimbursement made hereunder shall
be exempt from Section 409A.    Notwithstanding the foregoing, if any
indemnification payment or expense reimbursement made hereunder shall be
determined to be “deferred compensation” within the meaning of Section 409A,
then (i) the amount of the indemnification payment or expense reimbursement
during one taxable year shall not affect the amount of the indemnification
payments or expense reimbursement during any other taxable year, (ii) the
indemnification payments or expense reimbursement shall be made on or before the
last day of the Executive’s taxable year following the year in which the expense
was incurred, and (iii) the right to indemnification payments or expense
reimbursement hereunder shall not be subject to liquidation or exchange for
another benefit.

 

7.                                       Continuing Effect of Employment
Agreement.  Except as expressly modified hereby, the provisions of the
Employment Agreement are and shall remain in full force and effect.

 

8.                                       Governing Law.  This Amendment shall be
governed by, construed under, and interpreted in accordance with the laws of the
State of Florida applicable to agreements made and to be wholly performed within
that State, without regard to its conflict of laws provisions or any conflict of
laws provisions of any other jurisdiction which would cause the application of
any law other than that of the State of Florida.

 

9.                                       Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

/s/ Michael J. Grebe

 

By: Michael J. Grebe

 

Its: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Pamela L. Maxwell

 

Pamela L. Maxwell

 

 

[Signature page to amendment to
Employment Agreement between the Company and Pamela L. Maxwell]

 

4

--------------------------------------------------------------------------------
